OPINION CONCURRING IN PART
McClelland, Presiding Judge:
As disclosed in the concurring opinion of Judge Sullivan, when the issue which involved the question of allowance for breakage on the 1,344 poimds, together with the issue as to the classification of the merchandise, was decided, I dissented from the holding of the majority on the former issue on the following grounds:' (1) That the Tariff Act of 1913 contained no provision conferring jurisdiction upon this court to pass upon such a question of shortage as was there involved, and (2) that even if it were conceded that this court had jurisdiction to pass upon the question of allowance for shortage, the fact remained that the plaintiff had not met the burden resting upon it of showing when or where or during what period and under what circumstances the alleged shortage occurred.
I am still of the same opinion, but nevertheless concur in the conclusion of my associates that it was incumbent upon the collector to obey the judgment rendered by them allowing the claim for breakage.